Citation Nr: 0927889	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the benefit sought on appeal. 
 
The October 2005 VA examination report and July 2009 
statement by the Veteran's representative raise the issue of 
entitlement to service connection for tinnitus disability.  
This matter is referred to the RO for appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply to the 
instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2008). 

The Veteran participated in combat in Vietnam and received 
the Combat Infantryman Badge.  His DD Form 214 indicates that 
his military occupational specialty (MOS) was light weapons 
infantryman.  He is seeking service connection for bilateral 
hearing loss disability; VA concedes that the Veteran had 
significant combat noise exposure.  

The Veteran indicated on his formal claim, filed in August 
2005, that his hearing loss treatment had been provided by 
the VA Medical Center (VAMC) in Bonham, Texas, and that 
relevant records could be obtained from that facility.  The 
earliest VAMC record contained in the claims file is a 
November 2004 audiology note regarding the repair and 
replacement of the Veteran's hearing aids.  Given that the 
Veteran had hearing aids in November 2004, it is not 
unreasonable to presume that he had undergone prior 
examination and testing of his hearing at that facility at 
which hearing aids were recommended.  VA treatment records 
appear to be constructively of record and should be 
associated with the claims file to the extent possible; 
hence, a remand to secure the earlier records is in order.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In a 
precedent opinion, the VA General Counsel held that when a 
decision is entered on or after July 21, 1992, a failure to 
consider records which were in VA's possession at the time of 
that decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  VAOPGCPREC 12-95.  
The RO should also associate recent VA treatment records with 
the claims folder.  

The Board also notes that, although the Veteran engaged in 
combat in Vietnam, this matter has not been adjudicated under 
the provisions of 38 U.S.C.A. § 1154(b).  The provisions of 
this statute should be expressly considered when adjudicating 
the Veteran's hearing loss claim on remand.

Finally, the Board notes that the Veteran underwent a VA 
audiological examination in October 2005.  The examiner 
opined that the Veteran's bilateral hearing loss is not the 
result of military noise exposure or acoustic trauma based on 
the lack of complaints or treatment for hearing problems in 
the service treatment records and the fact that hearing loss 
did not manifest until years after service separation.  A 
review of the record shows that there was some puretone 
threshold shift between the audiometry at service entrance 
and that at service separation.  Service connection for 
hearing loss is not dependent on complaints of or treatment 
for hearing loss while in service.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Rather, if the Veteran exhibits 
post-service hearing loss as defined in 38 C.F.R. § 3.385 and 
the record shows he experienced acoustic trauma due to 
significant noises exposure in service and an upward 
threshold shift on audiometric testing, rating authorities 
must consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) (quoting from a brief of the VA Secretary).  In light 
of the case law and the Veteran's conceded combat noise 
exposure, the Board finds that the Veteran should be afforded 
another VA audiological examination on remand to determine 
the likely cause of his bilateral hearing loss disability.

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following:

1.  The Veteran should also be furnished 
with appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain all VA treatment 
records pertaining to the Veteran, to 
include from the Bonham VAMC, for the 
period prior to November 2004, and those 
subsequent to January 2007.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether such hearing loss is causally 
related to service, to include combat 
related noise exposure.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  

4.  The RO should then readjudicate the 
Veteran's claim of service connection for 
bilateral hearing loss disability; the 
provisions of 38 U.S.C.A. § 1154 should 
be considered.  If the determination of 
this claim remains unfavorable to the 
Veteran, the RO must issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
